Citation Nr: 0623074	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  02-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected shell fragment wound of the left hip and 
buttock, muscle group XVII.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected shell fragment wound and scars of the left 
leg.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1963 to October 
1965 and from December 1966 to April 1972.  

By decision of the Board in June 2005, entitlement to a 
rating in excess of 20 percent for shell fragment wound of 
the left hip and buttock was denied.  The issues of 
entitlement to a rating in excess of 10 percent for shell 
fragment wound and scar of the left leg and entitlement to a 
rating in excess of 10 percent for disability of the low back 
were remanded.

The Board's June 2005 decision was appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2006, the parties submitted a joint motion for 
partial remand which requested that the Court vacate that 
part of the Board's decision which denied the claim for an 
evaluation in excess of 20 percent for the service connected 
left hip and buttock.

The case was returned to the Board pursuant to a February 
2006 order of the Court wherein the joint motion was granted 
and the Board's June 2005 decision was partially vacated and 
the case was remanded to the Board for further action in 
compliance with the joint motion.  

In June 2005, the veteran submitted a claim of service 
connection for bilateral foot and left knee disability; 
accordingly, these additional issues are referred to the RO 
for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating in excess of 20 percent for the service connected 
disability of the left hip and buttock.

This issue was returned to the Board pursuant to a February 
2006 joint motion for remand submitted by the parties so that 
VA may conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
particular, it requested that the veteran be examined by an 
appropriate specialist and that imaging testing be conducted 
to determine whether any muscle group (MG) in addition to MG 
XVII was involved with the service connected injury to the 
left hip and buttock.  And it was further noted that the 
physician should obtain the veteran's complete medical 
history and provide comprehensive current clinical findings 
for the disability at issue.  Accordingly, the veteran should 
be afforded another VA rating examination in compliance with 
the above listed terms as enumerated in the joint motion.    

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this regard, all current treatment 
records must be obtained.  

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide information regarding all health 
care treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The veteran should be afforded a VA 
rating examination that should be 
conducted by a physician who has the 
appropriate expertise to determine the 
current nature and extent of all 
disability present.  All appropriate 
imaging testing should be accomplished 
and the claims folder must be made 
available to the physician prior to the 
examination.  The physician should obtain 
a complete medical history and provide 
comprehensive current clinical findings 
referable to the service connected 
disability of the left hip and buttock.  
In particular, the physician should 
indicate for the record whether any 
muscle group (MG) in addition to MG XVII 
was involved with the service connected 
injury to the left hip and buttock.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  In addition, the RO 
should complete all development as 
requested in the June 2005 remand with 
regard to the issues of entitlement to a 
rating in excess of 10 percent for left 
leg disability and entitlement to a 
rating in excess of 10 percent for low 
back disability.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



